Exhibit 99.2 ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA MEMORIAL RESOURCE DEVELOPMENT CORP. INDEX TO FINANCIAL STATEMENTS Page No. Report of Independent Registered Public Accounting Firm F-2 Consolidated and Combined Balance Sheets as of December31, 2014 and 2013 F-3 Statements of Consolidated and Combined Operations for the Years Ended December31, 2014, 2013 and 2012 F-4 Statements of Consolidated and Combined Cash Flows for the Years Ended December31, 2014, 2013 and 2012 F-5 Statements of Consolidated and Combined Equity for the Years Ended December31, 2014, 2013 and 2012 F-6 Notes to Consolidated and Combined Financial Statements Note 1 – Organization and Basis of Presentation F-8 Note 2 – Summary of Significant Accounting Policies F-10 Note 3 – Acquisitions and Divestitures F-16 Note 4 – Fair Value Measurements of Financial Instruments F-20 Note 5 – Risk Management and Derivative Instruments F-22 Note 6 – Asset Retirement Obligations F-27 Note 7 – Restricted Investments F-28 Note 8 – Long Term Debt F-28 Note 9 – Stockholders’ Equity and Noncontrolling Interests F-33 Note 10 – Earnings per Share F-35 Note 11 – Long-Term Incentive Plans F-35 Note 12 – Incentive Units F-37 Note 13 – Related Party Transactions F-39 Note 14 – Business Segment Data F-43 Note 15 – Income Taxes F-49 Note 16 – Commitments and Contingencies F-51 Note 17 – Defined Contribution Plans F-53 Note 18 – Condensed Consolidating Financial Information F-53 Note 19 – Quarterly Financial Information (Unaudited) F-61 Note 20 – Supplemental Oil and Gas Information (Unaudited) F-62 Note 21 – Subsequent Events F-66 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Memorial Resource Development Corp.: We have audited the accompanying consolidated and combined balance sheets of Memorial Resource Development Corp. andsubsidiaries (the Company) as of December31, 2014 and 2013, and the related consolidated and combined statements of operations, equity, and cash flows for each of the years in the three‑year period ended December31, 2014. These consolidated and combined financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated and combined financial statements based on our audits.
